United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS          September 5, 2003

                         FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                    Clerk


                             No. 02-50316
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

GEORGE JUNIOR POINTER,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. MO-01-CR-53-1
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     George Junior Pointer appeals his jury-trial conviction for

conspiracy to commit interstate transportation of a stolen

vehicle and aiding and abetting interstate transportation of a

stolen vehicle, in violation of 18 U.S.C. §§ 2, 371, and 2312.

Pointer argues that the evidence was insufficient to sustain his

conviction; that the magistrate judge erred in denying his motion

to strike surplusage from the indictment; and that the district

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50316
                                -2-

court erred in denying his request that certain prior bad acts be

excluded from the jury charge.

     Although Pointer’s ex-wife, Keitha Parrott Pointer

(“Parrott”), could not produce a certificate of title indicating

that she was the registered owner of the winch truck, the record

clearly establishes that Parrott had legal possession of the

truck when Pointer and co-defendant Buddy Hall arranged for its

removal from Parrott’s property.   See United States v. Hull, 437

F.2d 1, 5 (5th Cir. 1971)(holding that “formal proof of

ownership” is not an essential element in a Dyer Act conviction).

Furthermore, viewed in the light most favorable to the

Government, the evidence was also sufficient to establish that

Pointer knew that he was stealing the truck when he had it

transported across state lines to Oklahoma.   Because a reasonable

trier of fact could have found that the evidence established

guilt beyond a reasonable doubt, Pointer’s insufficiency-of-the-

evidence claim fails.   See United States v. Bell, 678 F.2d 547,

549 (5th Cir. 1982) (en banc).

     The magistrate judge denied Pointer’s pretrial motion to

strike surplusage from the indictment pursuant to FED. R. CRIM.

P. 7(d).   Because Pointer never appealed the magistrate judge’s

order to the district court, he is essentially attempting to

appeal the order directly to this Court.   As this court lacks

jurisdiction over such orders, this portion of Pointer’s appeal
                           No. 02-50316
                                -3-

must be DISMISSED for lack of jurisdiction.   See United States v.

Renfro, 620 F.2d 497, 500 (5th Cir. 1980).

     Pointer’s other bad acts, which were set forth in the

indictment and included in the jury charge, assisted the

Government in establishing the knowledge element of an 18 U.S.C.

§ 2312 violation, as the evidence showed that Pointer knew he had

no lawful basis to take Potter’s property, including the truck.

Because the prior bad acts helped place the events leading to the

ultimate removal of the winch truck in context, and assisted the

Government in establishing an element of the charged crime, they

constituted intrinsic evidence, and their admission was not an

abuse of discretion.   See United States v. Coleman, 78 F.3d 154,

156-57 (5th Cir. 1996).

     Based on the foregoing, the district court’s judgment is

AFFIRMED, and Pointer’s appeal is DISMISSED in part.